Citation Nr: 0030245	
Decision Date: 11/20/00    Archive Date: 11/22/00

DOCKET NO.  98-08 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased initial evaluation for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1967.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  For the period on and after November 7, 1996, the old 
rating criteria for PTSD are more advantageous to the 
veteran.

3.  During the entire appeal period, the veteran's PTSD has 
rendered him unemployable.


CONCLUSION OF LAW

The schedular criteria for a 100 percent initial evaluation 
for PTSD have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.132, Diagnostic Code 9411 (effective prior to 
November 7, 1996); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, 
Diagnostic Code 9411 (effective from November 7, 1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the current evaluation 
assigned for his PTSD does not adequately reflect the 
severity of that disability.  He contends that because of his 
PTSD, he cannot manage the stresses of employment.  
Therefore, a favorable determination has been requested.

The Board notes that when the veteran initiated his appeal of 
this issue, he was appealing the original assignment of 
disability evaluation following award of service connection.  
As such, the severity of this disability is to be considered 
during the entire period from the initial assignment of a 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath, 1 
Vet. App. 589, the Board has reviewed the service medical 
records and all other evidence of record pertaining to the 
history of the veteran's service-connected disability.  The 
Board has found nothing in the historical record that would 
lead to a conclusion that the current evidence of record is 
not adequate for rating purposes.  Moreover, the Board is of 
the opinion that this case presents no evidentiary 
considerations that would warrant an exposition of the remote 
clinical histories and findings pertaining to the disability 
at issue.

Disability ratings in this case are determined by applying 
the criteria set forth in the VA Schedule for Rating 
Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

The Board notes that VA O.G.C. Prec. Op. No. 3-2000 (April 
10, 2000), addresses the situation arising when a provision 
of the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending.  If the 
amendment is more favorable, the Board should apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  The Board 
should apply the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change, and after only if more favorable.  

Under the provisions of the Rating Schedule in effect prior 
to November 7, 1996, a 30 percent evaluation for PTSD 
requires definite impairment in the ability to establish or 
maintain effective or wholesome relationships with people, 
and the psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411.

A 50 percent evaluation for PTSD requires that the ability to 
establish or maintain effective or favorable relationships 
with people be considerably impaired, and that by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels be so reduced as to result in considerable 
industrial impairment.  Id.  

A 70 percent evaluation for PTSD requires that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired, and that by reason of the 
severity and persistence of psychoneurotic symptoms, there is 
severe impairment in the ability to obtain and retain 
employment.  Id. 

A 100 percent evaluation for PTSD requires that the attitudes 
of all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community, 
or that there be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes (such as fantasy, 
confusion, panic, and explosions of aggressive energy) 
associated with almost all daily activities resulting in a 
profound retreat from mature behavior.  The individual may 
also be demonstrably unable to obtain or retain employment.  
Id.  

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Appeals for Veterans Claims (Court) stated that the 
term "definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the neuropsychiatric rating terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion, the General Counsel of the VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than large."  O.G.C. Prec. 9-93 
(Nov. 9, 1993).  The Board and the RO are bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c).  

The Court has also determined that the three criteria 
enumerated for a 100 percent evaluation for a psychiatric 
disability are to be viewed separately, such that the veteran 
need only satisfy one of the three criteria in order to 
warrant the grant of a 100 percent evaluation.  See Johnson 
v. Brown, Vet. App. 95, 99 (1994).

38 C.F.R. § 4.130, Diagnostic Code 9411 (effective from 
November 7, 1996), provides that a 30 percent rating is 
warranted for PTSD manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).  Occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: Flattened affect; circumstantial, 
circumlocutory, or stereotype speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, warrants 
a 50 percent evaluation.  Occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: Suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships, warrants a 70 percent 
evaluation.  Total occupational and social impairment due to 
such symptoms as: Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, 
warrants a 100 percent evaluation.

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  Historically, the veteran was 
granted service connection for PTSD by a December 1997 Board 
decision.  A February 1998 rating decision implemented the 
Board decision.  The assigned evaluation was 100 percent, 
under 38 C.F.R. § 4.29, effective October 13, 1993; 30 
percent, effective December 1, 1993; 100 percent, under 
section 4.29, effective June 10, 1994, and 30 percent, 
effective September 1, 1994.  During the pendency of the 
appeal, additional temporary total disability evaluations 
under section 4.29 were granted for hospitalizations 
beginning in April 1995, April 1998, June 1998, October 1998, 
June 1999 and November 1999.  These hospitalizations were for 
treatment of the veteran's PTSD.  Otherwise, the 30 percent 
evaluation has remained in effect.

Turning to the evidence of record, VA hospital treatment 
records have been obtained for periods of inpatient VA 
treatment for PTSD from October to November 1993, June to 
August 1994, April and May 1995, April 1998, June and July 
1998, October to December 1998, June and July 1999, and 
November and December 1999.  In chronological order, these 
reports provide Axis V Global Assessment of Functioning (GAF) 
scores of 65, 65, 60, 40/40, 35/40, 40/50, 55/60, and 35/35.  

Regarding the veteran's employment, the report of the October 
to November 1993 VA hospitalization provides that the veteran 
had been working at Portage Paper mill for the past 16 
months.  It was noted that the veteran encountered much 
stress in this employment.  The report noted that prior to 
this employment, the veteran spent 14 months just being at 
home, and before that he had worked at Danny's Steakhouse for 
three years.  It was noted that the veteran followed a 
pattern of holding jobs for short periods, and seemed to be 
an excellent worker but after a while stress built up within 
him.  It was noted that he had held very productive jobs in 
which he had made a lot of money and that after the military 
he had returned to a factory job but was unable to cope with 
the tension in the factory.  The veteran's suicidal - 
homicidal - assaultive history indicated that he had 
homicidal ideation toward his employer which culminated in 
his seeking hospitalization.  

The report of the April 1995 VA hospitalization provides that 
the veteran had last worked 18 months earlier.  At that time, 
he left his job because of an altercation at work.  

An April 1995 Social Security Administration (SSA) decision 
found that the veteran had been disabled since October 6, 
1993.  The decision noted that the veteran's impairments 
which were considered to be "severe" under SSA regulations 
were PTSD and bilateral ankle degenerative joint disease 
secondary to multiple traumas.  The veteran's medical records 
addressed by the SSA decision have been associated with the 
claims file.

The veteran underwent a VA PTSD examination in March 1998, 
the report of which notes that the veteran's c-file was not 
available to the examiner.  The examiner noted that the 
veteran was having marital difficulties, and that his wife 
was becoming exceedingly anxious and distressed because of 
his PTSD symptoms and was threatening separation and divorce.  
The examiner noted that post-service the veteran had worked 
at the Battle Creek VAMC for about one year but was unable to 
tolerate the stress of the job.  It was noted that the 
veteran usually quit jobs due to the pressure on the job and 
that he often had verbal confrontations with his supervisors 
and quit before he got into physical altercations.  The 
veteran said that his symptoms included nightmares and 
recollecting stressful incidents from Vietnam, 
hyperalertness, intolerance of loud noises, intolerance of 
the sight of Asian people or the smell of Chinese food, 
depression, restlessness, agitation, and thoughts of suicide.  
The Axis I diagnosis was PTSD, based on traumatic Vietnam War 
experiences, nightmares reference same, flashbacks, intrusive 
thoughts, social withdrawal, hyperactivity and 
hyperalertness.  Axis IV psychosocial and environmental 
problems were identified as the activities of daily living.  
The Axis V current GAF score was 40.  

During an August 1998 hearing at the RO, the veteran 
testified that he had not worked for about six or seven 
years, since an incident when he had been injured on the job.  
He reported his supervisor had started to harass him the 
wrong way so he took a drill and attempted to drill the 
supervisor's ears.  The veteran said that he was fired that 
day and then admitted to the VA the following day.  The 
veteran said that thereafter he tried to get a job but that 
no one wanted to hire him due to all the medication he was on 
for PTSD.  The veteran's wife testified that when the veteran 
did go and look for a job it put stress on her and their 
children.  She said that she could not worry that the veteran 
would attack someone else while he was at work and maintain 
her own sanity.  She said that whenever the veteran was under 
pressure he would lose control and begin to scream and do 
things.  She said that this was another of her considerations 
when the veteran had been trying to look for a job.

During a July 2000 hearing before the undersigned Board 
member, sitting at Detroit, Michigan, the veteran testified 
that his symptoms included anger, thoughts of killing himself 
and/or other people, nightmares, difficulty sleeping, 
intrusive memories when he closed his eyes, and trouble 
concentrating.  He stated that there were two or three police 
reports on him stemming from incidents when he felt he had to 
defend his house from people in the neighborhood who 
antagonized him.  The veteran said that he kept guns 
throughout the house, was hypervigilent, did not enjoy any 
activities, and had no visitors.  The veteran stated that 
anniversary dates exacerbated his symptoms.  He said that he 
did not like being around people or traffic.  He described an 
incident in a public park during which he became angry at a 
Vietnamese family.  

The veteran's wife testified that she believed at times the 
veteran was afraid to be around people for fear of hurting 
them.  She noted that at times she felt she was the only 
person who could do anything with the veteran, and referred 
to the time that he had tried to drill his supervisor's head 
at the paper mill.  She said that she did not ride with him 
when he drove because his attitude toward other drivers was 
dangerous.  

Based on a thorough review of the evidence, the Board finds 
that the evidence supports a 100 percent evaluation for PTSD.  
Taken together, the evidence of record demonstrates that the 
veteran is unemployable due to PTSD and therefore this 
evidence supports a 100 percent evaluation under the old 
criteria.  

The Board first notes that the veteran has been found by the 
SSA to have been disabled for SSA purposes during the entire 
VA appeal period, in part to his PTSD.  While SSA decisions 
are not binding on VA, in this case the Board finds the 
remaining evidence of record supports the conclusion that the 
veteran is unemployable due to PTSD.  

The veteran's wife has presented credible testimony that the 
veteran's temper and inability to cope with stress renders 
him unable to work with or get along with anyone other than 
her on any level.  In fact, she stated that the thought of 
the veteran being around other people at a workplace, and her 
fear that this would result in the veteran again attacking 
someone, made her very nervous.  She said that for this 
reason she was relieved that the veteran did not have a job.  

The March 1998 VA examination report provides an Axis IV 
diagnosis indicating that the veteran experiences 
psychosocial problems even when attempting to maintain the 
basic activities of daily living, let alone the stresses of a 
workplace.  The examination report presents an opinion by the 
VA examiner that the veteran had a history of keeping jobs 
for short periods of time and was unable to cope with job 
stresses.  The record before the Board shows that this 
pattern began shortly after the veteran's return from 
service, when he worked at the Battle Creek VAMC.  Various 
medical records and transcripts in the record demonstrate 
that his inability to cope with workplace stress continued 
with his later jobs and ultimately resulted in him attacking 
one of his supervisors.

The veteran's VA hospital records also indicate that he has 
been unemployable during the entire appeal period.  During 
these hospitalizations, the veteran's GAF scores ranged from 
65 to 35.  These scores reflect that at his best, the 
veteran's PTSD resulted in some mild symptoms OR some 
difficulty in social, occupational, or school functioning, 
but that he generally functioned pretty well, and had some 
meaningful interpersonal relationships.  The majority of the 
veteran's GAF scores show, however, that at his worse, his 
PTSD resulted in some impairment in reality testing or 
communication testing Or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g. unable to work).  American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (1994);  38 C.F.R. § 4.125 (1999).

Moreover, despite the GAF scores, these hospital records 
demonstrate that the veteran's PTSD requires repeated VA 
hospitalization.  The Board recognizes that the RO has 
granted the veteran a temporary total disability evaluation 
for each of his past hospitalizations.  Regardless, the fact 
remains that the veteran's recurrent need for hospital 
treatment for PTSD renders him unable to obtain or retain 
employment between his hospitalizations.  The evidence shows 
that his hospitalizations can last for weeks at a time and 
occur without predictability.  

In light of the above, a 100 percent evaluation for PTSD is 
warranted, under the rating criteria for PTSD previously in 
effect.  


ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
applicable laws and regulations governing the award of 
monetary benefits.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

